Exhibit 10.2

 

Jones-Logo-HZL-4C [jone20180930ex1022086cb001.jpg]

 

EMPLOYEE CASH AWARD AGREEMENT

Under the

JONES ENERGY, INC. 2013 OMNIBUS INCENTIVE PLAN

(As Amended and Restated May 4, 2016)

THIS EMPLOYEE CASH AWARD AGREEMENT (this “Award”) is made as of [______] (the
“Grant Date”), by and between Jones Energy, Inc., a Delaware corporation (the
“Company”), and [_________] (the “Grantee”).

W I T N E S S E T H:

WHEREAS, pursuant to the Jones Energy, Inc. 2013 Omnibus Incentive Plan, as
amended and restated May 4, 2016 (the “Plan”), the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) has
determined that it would be in the interest of the Company and its stockholders
to grant a cash award, as provided herein, in order to encourage the Grantee to
remain in the employ of the Company or its Subsidiaries and to stimulate the
active interest of the Grantee in the development and financial success of the
Company.

NOW THEREFORE, the Company grants a cash award to the Grantee, subject to the
following terms and conditions of this Award:

1. Grant of Cash Award.    Subject to the terms and conditions contained herein,
including, but not limited to, the restrictions in Sections 3 and 4 of this
Award, the Company hereby grants to the Grantee a cash award of $[_____] (the
“Cash Award”) under the Plan.  Capitalized terms used, but not otherwise
defined, herein shall have the meanings set forth in the Plan.

2. Unfunded Award.  The Cash Award is an unfunded and unsecured right to receive
cash, which right shall be subject to the terms, conditions and restrictions set
forth in the Plan and to the further terms, conditions and restrictions set
forth in this Award. 

3. Transfer Restrictions.  Except as expressly provided herein, this Award is
non-transferrable and may not otherwise be assigned, pledged, hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process.  Upon any attempt to effect any such disposition, or upon the
levy of any such process, the Award provided for herein shall immediately become
null and void, and the Cash Award shall be immediately cancelled and forfeited.



1

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

4. Vesting.  Unless earlier vested pursuant to Section 5 or Section 7 of this
Award, the Cash Award shall vest, in the following amounts on the following
dates (each a “Vesting Date”):

(i)$[______] on [______];

(ii)$[______] on [______]; and

(iii)$[______] on [______];

provided, however, that the Grantee is continuously employed by the Company or a
Subsidiary from the Grant Date through each of the above respective Vesting
Dates.  If the Grantee does not remain continuously employed by the Company or a
Subsidiary until the Vesting Dates specified above, then (except as provided in
Section 5 or Section 7) any unvested Cash Award shall be cancelled and forfeited
immediately as of the termination date of the Grantee’s employment.

5. Vesting Due to Death or Disability.  Notwithstanding any provision in this
Award to the contrary, if the Grantee’s employment terminates due to death or
Disability prior to the final Vesting Date (and a Change in Control), provided
the Grantee is continuously employed by the Company or a Subsidiary from the
Grant Date through such termination date (the “Vesting Date” for purposes of
this Section 5), any unvested Cash Award as of the date of such termination
shall immediately vest in full.

6. Payment Following Vesting.  As soon as administratively feasible following
the Vesting Date or other vesting event pursuant to Section 4, 5 or 7 of this
Award, but no later than 15 days after the date such vesting occurs and subject
to the withholding referenced in Section 8, the Company will cause the vested
portion of the Cash Award to be paid to the Grantee.

7. Change in Control.

(a) In the event of a Change in Control (as defined in the Plan) prior to the
final Vesting Date, provided the Grantee is continuously employed by the Company
or a Subsidiary from the Grant Date through the date of the Change in Control,
then, for purposes of Section 4 of this Award, except as provided in Section
7(b) below, the Cash Award shall continue to vest on each of the Vesting Dates
occurring after the date of the Change in Control, provided the Grantee remains
continuously employed by the Company or a Subsidiary from the date of the Change
in Control through such Vesting Dates (except as provided in Section 7(b)
below).  The vested Cash Award will be paid to the Grantee as soon as
practicable after each Vesting Date occurring after the date of the Change in
Control, but in no event later than the 15th day after such vesting occurs and
subject to the withholding referenced in Section 8. 

(b) The foregoing notwithstanding, if after the date of the Change in Control
but prior to the final Vesting Date the Grantee’s employment is (i)
involuntarily terminated by the Company or its successor for any reason other
than Cause (as defined below), (ii) terminated by the Grantee for Good Reason
(as defined below), (iii) terminated due to death or Disability, then the Cash
Award determined under Section 7(a) that has not

2

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

been paid as of the Grantee’s termination date will be paid to the Grantee
within 30 days following the Grantee’s termination date. If after the date of
the Change in Control but prior to the final Vesting Date the Grantee’s
employment is (x) involuntarily terminated by the Company or its successor for
Cause or (y) voluntarily terminated by the Grantee for any reason other than
Good Reason, then the Grantee shall have no rights under this Award and any
unvested Cash Award shall be forfeited as of his or her termination date.

(c) For purposes of Section 7(b), “Cause” shall mean, if not otherwise defined
in an employment agreement between the Grantee and the Company or its successor
in effect as of the date of his or her termination, the Grantee’s (i) failure to
reasonably and substantially perform his or her duties (other than as a result
of physical or mental illness or injury); (ii) willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the Company’s or successor’s business, reputation or prospects; or
(iii) conviction or plea of nolo contendere with respect to the commission of a
felony or other serious crime involving moral turpitude.

(d) For purposes of Section 7(b), “Good Reason” shall mean the occurrence of any
of the following events:  (i) a material diminution in the Grantee’s base
salary; (ii) a material diminution in the Grantee’s position, authority, duties
or responsibilities in connection with the Change in Control; or (iii) the
involuntary relocation of the geographic location of the Grantee’s principal
place of employment by more than 50 miles from the location of the Grantee’s
principal place of employment as of the Grant Date.  Notwithstanding the
foregoing, any assertion by the Grantee of a termination of employment for Good
Reason shall not be effective unless all of the following requirements are
satisfied:  (1) the condition described in clause (i), (ii) or (iii) above
giving rise to the Grantee’s termination of employment must have arisen without
the Grantee’s consent; (2) the Grantee must provide written notice to the
Company of such condition in accordance with Section 12 within 30 days of the
initial existence of the condition; (3) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Company
(“cure period”); and (4) the Grantee’s termination of employment must occur
within 30 days after the end of the cure period.  If the Grantee does not
provide the notice described in clause (2) above, or if the Company corrects the
event during the cure period as described in clause (3) above, or the Grantee
does not terminate employment as described in clause (4) above, then the event
shall not constitute Good Reason.

 

8. Tax Withholding; Code Section 409A.  

(a) The obligation of the Company to pay the Cash Award to the Grantee as
provided in Section 6 hereof shall be subject to the withholding of any taxes
required as a result of the payment of the Cash Award.  To the extent such
withholding is required, the Company shall withhold from the Cash Award
otherwise payable an amount equal to the required withholding amount.    

(b) The Cash Award is intended to be exempt from Code Section 409A under the
“short term deferral exclusion” and ambiguous provisions of this Award, if any,
shall be construed and interpreted in a manner consistent with such intent.



3

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

9. Incorporation of Plan Provisions.  This Award and the Cash Award are made
pursuant to the Plan and are subject to all of the terms and provisions of the
Plan as if the same were fully set forth herein.  In the event that any
provision of this Award conflicts with the Plan, the provisions of the Plan
shall control.  The Grantee acknowledges receipt of a copy of the Plan and
agrees that all decisions under and interpretations of the Plan by the Committee
shall be final, binding and conclusive upon the Grantee.

10. No Rights to Employment.  Nothing contained in this Award shall confer upon
the Grantee any right to continued employment by the Company or any Subsidiary
of the Company, or limit in any way the right of the Company or any Subsidiary
to terminate or modify the terms of the Grantee’s employment at any time.

11. Notice.  Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be delivered personally or sent by courier
or first class mail, postage prepaid to the following address:

Jones Energy, Inc.

807 Las Cimas Parkway, Suite 350

Austin, Texas 78746

Attn: Corporate Secretary

Any notice or other communication to the Grantee with respect to this Award
shall be in writing and shall be delivered personally, or shall be sent by
courier or first class mail, postage prepaid, to the Grantee’s address as listed
in the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.

 

12. Compliance with Recoupment Policy.  Any amounts payable or paid under this
Award are subject to the recoupment policy of the Company as in effect from time
to time.

13. Miscellaneous.

(a) THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF
LAWS.

(b) This Award shall be binding upon and inure to the benefit of the Company and
its successors and assigns.

(c) The granting of this Award shall not give the Grantee any rights to similar
grants in future years.

(d) If any term or provision of this Award should be invalid or unenforceable,
such provision shall be severed from this Award, and all other terms and
provisions hereof shall remain in full force and effect.



4

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

(e) This Award, including the relevant provisions of the Plan, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
with respect to the subject hereof.  This Award may not be amended, except by an
instrument in writing signed by the Company and the Grantee.

(f) This Award may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.

By accepting this Award through the online acceptance procedures set forth at
www.shareworks.com,  the Grantee acknowledges receipt of a copy of the Plan,
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all of the terms and provisions hereof and
thereof.

5

--------------------------------------------------------------------------------